William H. Rehnquist: We'll hear argument now in number oh oh six five six seven, Larry Dean Dusenbery versus the United States. Mr. Zieve Ms. Zieve. Pardon. [Inaudible]
Allison M. Zieve: Mr. Chief Justice, and may it please the Court. The issue in this case is whether the procedures used to serve notice of forfeiture of petitioner's property satisfied due process. The Federal Government forfeited Mr. Dusenbery's twenty-two thousand dollars in nineteen eighty-eight after mailing a notice to him at the Federal prison where he was incarcerated. It's not disputed that he did not get the notice. The governor the Government argues that its nineteen eighty-eight procedures satisfied due process whether or not the notice was received. However, in light of the circumstances presented here, including the Government's control over the prisoner's location and knowledge of the prisoner's location at all times and its control over prison procedures, due process requires the Government to use procedures that offer assurances of delivery to the inmate addressee and not just to prison personnel. Such procedures...
Sandra Day O'Connor: Well, you take the position that it's not sufficient that there be staff at the prison who deliver mail to the inmates?
Allison M. Zieve: That, in and of itself, is not sufficient. There the the procedures need...
Sandra Day O'Connor: A procedure... I ne-
Sandra Day O'Connor: whereby a prison employee delivers certified mail to prisoners is inadequate in your...
Allison M. Zieve: That that, in and of itself, is inadequate.
Speaker: although...
Allison M. Zieve: Is inadequate, although...
Speaker: those procedures --
Sandra Day O'Connor: be under any of our case law, that that would be inadequate per se?
Allison M. Zieve: Well, the circumst- under this Court's case law, what's required w- when the notice is served is determined by a consideration of a balance of factors in light of the circumstances.
Speaker: Well, we've never...
William H. Rehnquist: required actual notice in any case have we?
Allison M. Zieve: No, although there is some suggestion of that in in a couple cases, for instance, Phillips Petroleum.
William H. Rehnquist: Well but that's going to happen sometimes with any sort of notice except the requirement of actual receipt by the individual, and we've never felt that destroyed the validity of the notice.
Allison M. Zieve: That's true, Your Honor, but in the circumstances presented here, consideration of the balance of factors leads to a requirement the procedures that would satisfy thao- those factors would also lead to actual notice.
Speaker: the delivery of the notice.
David H. Souter: with that if that had been the case here?
Allison M. Zieve: Yes.
David H. Souter: Even even though there was I was going to say even though there was no receipt signature, but I guess under the procedures now, the the prisoner would have signed a log.
Allison M. Zieve: Yes, he would have signed a log.
Speaker: The...
Ruth Bader Ginsburg: The procedure that was in place for certain kinds of mail that was labeled special mail if that had been if that had applied to notices in this category i- special mail, as I understand it, could be opened only in the presence of the prisoner?
Allison M. Zieve: That's correct.
Ruth Bader Ginsburg: And if that had applied, that old rule had applied to this category of mail, you would not object to that, would you?
Allison M. Zieve: Well, the special mail o- opened only in front of the prisoners is happens after it's delivered to the prisoner.
Antonin Scalia: Ms. Zieve, I'm I'm not sure what what is the general principle of which you assert the rule that you urge upon us in this case is is just an exemplar.
Allison M. Zieve: Your Honor, that's one important factor, but the case here is even easier because there are s-
Speaker: there are numerous factors...
Antonin Scalia: not ur- urging that when the that that that the distinctive factor is just the Government is in charge of the delivery system because that would have been the case in the old post office when when the post office was actually part of the Federal Government.
Allison M. Zieve: That's not the only factor.
Speaker: Here we have not --
Antonin Scalia: what what is the principle wh- when the government is in charge of the residence? Right? So so so we would need a similar rule for all members of the armed forces.
Allison M. Zieve: There are several key factors here, and I don't think you can separate out one circumstance from the rest.
Speaker: The inmate --
Antonin Scalia: Right? You you ch- I don't understand.
Speaker: If if...
Antonin Scalia: neither one alone is enough, I don't know why all in combination turn out to be enough.
Allison M. Zieve: Because that's the circumstances.
Speaker: The the procedures used for...
Antonin Scalia: apply to all members of the armed forces.
Allison M. Zieve: The procedures used for delivery are also determined by the Government,
Speaker: That would also...
Antonin Scalia: apply to the amed forces...
Allison M. Zieve: And the Government is in an adverse position, which I think requires additional cross checks in the system to ensure that care is taken because the Government doesn't have incentive to identify and rectify inefficiencies on its own.
Speaker: You really...
Antonin Scalia: think that that's realistic here? Y- You you would not urge us to apply this rule in a civil action where your client was being served a paper by by by someone who is not the Government?
Allison M. Zieve: Well, if the s- if the serving party were not the Government, then the person doing the service would not be the person who was also in control of the delivery...
Speaker: I understand that. So, you have...
Antonin Scalia: not urged the rule in that case, only when the Government is is the opposing party.
Allison M. Zieve: Well, I'm not trying to be evasive, but it's hard to answer without knowing all the circumstances there.
Speaker: For instance, what would be the --
Antonin Scalia: just like this one except that the complaint was not on behalf of the Government.
Speaker: Well, then the...
Allison M. Zieve: private Individual wouldn't have control over the procedures...
Speaker: yes...
Allison M. Zieve: that mailing wasn't...
Speaker: requi-
Allison M. Zieve: wasn't adequate in that circumstance.
Speaker: value of the property.
Antonin Scalia: Do you assert that your rule would apply in that situation or not? All of the circumstances are the same.
Speaker: Oh wait...
Ruth Bader Ginsburg: that the the prisoner owed money and the creditor brought this...
Allison M. Zieve: If it might not apply in that circumstance, but whether or not it does, this is an easier case.
Anthony M. Kennedy: Well, let let me ask you.
Speaker: I'm going to ask the Government...
Anthony M. Kennedy: the same thing I I I are we supposed to write an opinion that that says that mailed notice is adequate in any civil suit?
Allison M. Zieve: No.
Speaker: think --
Anthony M. Kennedy: From a constitutional sta- I know what four E says, but from a constitutional standpoint, is mailed notice adequate in any civil suit?
Allison M. Zieve: Well, I think if probably not adequate in any civil suit.
Speaker: is it...
Anthony M. Kennedy: what what is it that about this that makes mailed notice adequate whereas a- apparently there's another class of cases in which personal service is required?
Allison M. Zieve: Well, this...
Speaker: You you...
Anthony M. Kennedy: you begin I I I think with the assumption that mailed notice would be adequate, and the question is, are these mailing procedures adequate in this case?
Speaker: Well, no, Your Honor --
Anthony M. Kennedy: I'm I d- I don't want to have you take a position you don't take.
Allison M. Zieve: Not exactly, Your Honor.
Speaker: procedures after that.
Anthony M. Kennedy: why is mail adequate at all? You seem to assume that, and that's fine.
Allison M. Zieve: If the mail is received by the inmate?
Anthony M. Kennedy: Yes.
Speaker: Well...
Anthony M. Kennedy: any civil case.
Allison M. Zieve: The mailed notice is any form of delivery any form of notice is adequate as to that individual if it's received.
William H. Rehnquist: Have any of our cases ever required certified mail?
Allison M. Zieve: Well, the first case where the Court considers whether mailed notices is constitutional in Hess versus Pawloski, the the mail at issue was certified mail.
Speaker: but never got there.
William H. Rehnquist: one of the difficulties I find with your position Ms. Zieve is that this inquiry can come up, you know, months and maybe years after the actual notice took place or didn't take place.
Allison M. Zieve: Well, that's why the procedures should require proof of verification which the Government's procedures do today.
Speaker: received it...
Stephen G. Breyer: I- we- u- we- v- sorry.
Allison M. Zieve: Under the circumstances.
Stephen G. Breyer: Well, don't say under the s- there's no such thing.
Speaker: The night --
Stephen G. Breyer: calculated to give actual notice reasonably?
Allison M. Zieve: The nineteen eighty-eight procedures did not provide assurances of delivery because what happened after the m- mail reached the mail room is was vague and undocumented.
Speaker: acknowledged...
Stephen G. Breyer: I thought the proce- what what tell me precisely.
Allison M. Zieve: The procedure was that the emp- mail room employee picked up the mail and signed the certified mail receipt at the post office, brought it back to the prison, where he entered it in a log book.
Stephen G. Breyer: Mhm.
Allison M. Zieve: A prison employee testified that in nineteen eighty-eight the procedure then would have been that a a housing unit staff would have signed when he took the mail the certified mail out of the mail room.
Stephen G. Breyer: Yes.
Allison M. Zieve: He also testified that he didn't know what the procedure was after that.
Stephen G. Breyer: All right.
Speaker: No. There was no testimony about that.
Stephen G. Breyer: d- described the procedure, and now you tell me what, in your opinion, is wrong with that procedure.
Allison M. Zieve: The procedure doesn't require verification of delivery...
Speaker: and that --
Stephen G. Breyer: opinion, it is unreasonable not to have an additional step that the prisoner signs for it.
Allison M. Zieve: Yes, and the reason is this.
Anthony M. Kennedy: Th- then we- su- whe- then whenever there's a requirement of s- or or a requirement procedure for a service by mail, it should be certified mail so the person signs for it in every case.
Allison M. Zieve: In [NS]
Speaker: Ms. Zieve,
Ruth Bader Ginsburg: you couldn't say every case because in Mullane I- regular mail was adequate in that under the circumstances, which was th- heavily emphasized by Justice Jackson, those words, under the circumstances.
Allison M. Zieve: Th- in Mullane and in in some cases where there's a class of interested parties where everyone has this same interest, it might not be necessary for all interested parties to receive the notice.
Speaker: and they all had identical interests --
Anthony M. Kennedy: question.
Allison M. Zieve: Well, that would likely be reasonable since the burden of doing so is so small and the increased th- the decreased risk of it not reaching the addressee would be...
Stephen G. Breyer: I i- You you don't mean that it might be reasonable.
Speaker: Right.
Stephen G. Breyer: not to do it.
Allison M. Zieve: I- it wasn't good enough in in these circumstances.
Speaker: Well, they they might --
Antonin Scalia: they they might say more than that.
Allison M. Zieve: i- e- Yeah, it would still mean the forfeiture was done...
Speaker: without adequate notice.
Antonin Scalia: so and which would not be the case, I suppose, unless you're going to adopt the certified mail rule, which would not be the case for an ordinary citizen who is not incarcerated.
Speaker: Right?
Allison M. Zieve: I don't know that it would be adequate notice to serve someone by mail out of prison if it's not received.
Speaker: Well, what is -- what is...
Sandra Day O'Connor: the statutory requirement in your view for forfeiture? As as far as notice is concerned?
Speaker: The statutory requirement? Is is...
Allison M. Zieve: publication and notice to the interested party.
Sandra Day O'Connor: By mail? What what is the general statutory requirement on these forfeiture notices?
Allison M. Zieve: I believe the statute says by mail, although for the Government always does it by certified mail.
Speaker: So...
Sandra Day O'Connor: the materials we have in the briefs? Is there some copy of that provision somewhere that you're aware of in the briefs?
Anthony M. Kennedy: Would not be certified.
Sandra Day O'Connor: Don't take a lot of time if you don't know.
Speaker: I just thought...
Sandra Day O'Connor: perhaps you knew.
Allison M. Zieve: It's on page three of the Government's...
Speaker: brief.
Anthony M. Kennedy: three of government's...
Sandra Day O'Connor: Page three.
Allison M. Zieve: It just says, shall be sent to each party who appears to have an interest.
Stephen G. Breyer: See, that's why I don't know how to do it because, I mean, suppose there's a ship, for example.
Speaker: do...
Stephen G. Breyer: you have to get the signature? If if, for example, you're you're bringing an action against a thing and the thing is owned by millions, thousands, or hundreds, do th- does the ga- do do you have to normally, under the rules forget the Constitution for the moment you have to get the signature on a on th- on that notice, a return receipt requested of each person who has an interest in that thing?
Allison M. Zieve: Under the statute?
Stephen G. Breyer: Yeah.
Allison M. Zieve: Well now, you've asked a sort of complicated question because the statute for an in rem judicial...
Speaker: forfeiture...
Allison M. Zieve: requires publication,
Speaker: but...
Allison M. Zieve: the Government, based on this Court's case law, gives notice by certified mail.
Speaker: I see.
David H. Souter: take it you your argument would be that even if all the signatures we- are are not required in the in rem case, there is there is a fairness in the procedure that would not require actual notice and signatures to every ship owner because the owner of the ship at least has some right to control the ship.
Allison M. Zieve: e- Yes.
Speaker: the procedures...
David H. Souter: as long as he wins.
Speaker: that. I mean.
David H. Souter: you would you would you would be satisfied if if we had the I I take it, the same kind of demand for proof of regularity for the period between the front door of the prison and the prisoner's cell that we do from the mailbox to the front door of the prison.
Allison M. Zieve: Probably.
David H. Souter: It would be nice to have a signature requirement, but basically we we would have the same kind of rule then that we have i- with with respect to mail delivery in general.
Allison M. Zieve: Yes, but the reason that I emphasize the signature is because, e- as the Bureau of Prisons has since recognized, the the signature does help to improve delivery.
Stephen G. Breyer: What do we do with prisoners who won't sign?
Allison M. Zieve: Well, actually the Board of Prisons procedures deal with that, and I think effectively, which is the on the log book, if the prisoner refuses to sign, then the person delivering the mail signs for it stating that the prisoner won't sign, which I think is comparable to a process server giving a contemporaneous statement that...
Speaker: service has been completed.
Sandra Day O'Connor: to me we need to focus on some kind of a test, and I thought I understood you to argue for a test that says in these prison cases, there has to be actual receipt by the prisoner.
Allison M. Zieve: They have to be adequate.
Speaker: if the Court...
Sandra Day O'Connor: it isn't adequate unless there's actual n- receipt.
Allison M. Zieve: Yes, because those procedures are it's entirely practicable to do that.
Speaker: difficult for...
Sandra Day O'Connor: we don't agree with you, what's your fall-back position?
Allison M. Zieve: Well, even under the Third Circuit's formulation, the Court, c- looking at the nineteen eighty-eight procedures in the record, such as they are those procedures were inadequate.
Sandra Day O'Connor: Well, why is it that a procedure is inadequate if the procedure is that if we get certified mail, we we deliver it to the prisoner? What's inadequate about that as a procedural standard?
Allison M. Zieve: Again, it doesn't provide the assurances of delivery that both are feasible because, if you're going to deliver it, it doesn't take that much to just get the signature, and because I think it's important to have cross checks to make sure that the Government...
Sandra Day O'Connor: Do we look back at Mullane or at Mathews versus Eldridge for our guidance here in establishing a standard?
Allison M. Zieve: I think either one, Your Honor.
Speaker: inmates in its charge.
Ruth Bader Ginsburg: rule to any setting other than prisons or are you ta- talking about the circumstances of someone incarcerated by the Government? Is there any other setting in which you would require not merely that certified mail be sent and signed for by someone, but in-hand delivery?
Allison M. Zieve: There may be other cases, though there also may not be.
Speaker: knows where it is --
Ruth Bader Ginsburg: the easy case? It is the case, I take it from your argument, because you haven't suggested that there might be another setting other than where the Government has someone in confinement.
Allison M. Zieve: No, I haven't.
David H. Souter: Is it any part of your argument that we should be suspicious of prison officials because they may use a refusal to follow their procedures for vindictive reasons or anything like that?
Allison M. Zieve: That may occur, Your Honor, but our argument does...
Speaker: not rely on any malfeasance on the Government's part.
Antonin Scalia: Well, if that's not part of your argument, I don't see why your situation is any different from the military situation where, unless the unless the serviceman or woman is AWOL, the Government knows r- right where that person is and the Government is responsible for for where that...
Speaker: person is in in many cases.
Antonin Scalia: I don't know why you wouldn't have the same rule.
Allison M. Zieve: Well considered the military situation, and maybe there's more parallels.
William H. Rehnquist: Very well, Ms. Zieve.
Jeffrey P. Minear: Mr. Chief Justice, and may it please the Court.
Speaker: And...
Stephen G. Breyer: not just put the burden on the person who was supposed to get it to prove he didn't get it?
Jeffrey P. Minear: Well, that is in fact what the court did.
Speaker: It didn't -- that wasn't a test it...
Jeffrey P. Minear: required, but the inquiry was made, and the court concluded that whatever the protestations of the defendant might be, or the prisoner in this case, nevertheless the method that was used here was reasonably calculated to reach him.
Speaker: requires.
Stephen G. Breyer: y- you you look, th- what what I take it that she's arguing for is there's a step missing here and it could a- should apply not just to prisoners, apply to anybody who's going to have their property forfeited, and that is, you give them notice by certified mail so they have to sign it.
Speaker: The problem --
Stephen G. Breyer: basically, we- as I understand it, the argument.
Jeffrey P. Minear: The the problem with that position is it's contrary to fifty years of this Court's precedent, which has consistently recognized that mailing alone not certified mail but ordinary mail, is sufficient to provide parties with notice.
Speaker: Where did the Court hold that?
Anthony M. Kennedy: that with reference to a simple contract or tort action?
Jeffrey P. Minear: No.
Speaker: Nevertheless...
Anthony M. Kennedy: why I'm asking because in in Mullane and subsequent cases, we have tended to say that the in rem in personam distinction is is not too clear a line.
Jeffrey P. Minear: We are certainly s- willing to defend the proposition that the Federal Rules of Procedure, which...
Speaker: provide...
Anthony M. Kennedy: I'm talking about due process c- requirements now.
Jeffrey P. Minear: Yes.
Speaker: I think  your question goes to the...
Anthony M. Kennedy: If if this Court writes a due process opinion, can we say that mail, is or routine mail, is always sufficient, or are there some cases in which you must have personal service?
Jeffrey P. Minear: Well, the Court can certainly do that.
Speaker: this case.
Anthony M. Kennedy: the principle is that you're tha- that that controls our case, the the beginning principle here.
Jeffrey P. Minear: The Court has drawn these principles largely from common experience and knowledge about the instrumentalities that are used for purposes of service.
Speaker: to Walk, to all of them.
Anthony M. Kennedy: you are relying on th- the fact that this is a forfeiture case and we're ther- there's this voice of the past of in rem versus in personam hanging over this this argument of yours.
Jeffrey P. Minear: Well, n- actually no, Your Honor.
Speaker: providing notice.
Ruth Bader Ginsburg: I'm I'm just very puzzled by your reliance on Mullane when Justice Jackson s- took took such care to say this procedure, common trust fund, so many beneficiaries, some unknown, some addresses lost if we use regular mail, the chances are it will get to many, if not most, people in the group, and that's good enough for that kind of case.
Jeffrey P. Minear: Your Honor, Mullane has been extended beyond the facts of its individual case.
Speaker: might wish to make...
Anthony M. Kennedy: probate proceeding.
Jeffrey P. Minear: Yes, Your Honor.
Speaker: and whether ordinary --
William H. Rehnquist: I suppose in probate a claimant, a debtor claimant, is in much the same standing a- as as a person who sues in contract on that claim before the person dies.
Jeffrey P. Minear: w- Well, yes.
Speaker: case is...
Ruth Bader Ginsburg: doubt about the person who has the interest.
Jeffrey P. Minear: But, Your Honor, the same could be said, for instance, in Mennonite with regard to the mortgagee, that the person who is at that that was a situation in which there was an interest in in foreclosing on a property and selling it at a tax sale.
Speaker: in that case.
Ruth Bader Ginsburg: than publication generally.
Speaker: [Inaudible]
Ruth Bader Ginsburg: publication is is the least effective, and the Mullane case that you rely on so heavily makes that point.
Jeffrey P. Minear: Yes, and that's the reason why the government in these situations provides notice by publication, also by notice to the person's last address, and also notice to his current address if it can be acertained In this case, the government, w- through region- reasonable diligence, was able to locate the individual and send notice to his place of incarceration.
Stephen G. Breyer: Fine.
Jeffrey P. Minear: The argument against that, Your Honor, is that the Due Process Clause simply specifies the constitutional minimum.
Speaker: process than is necessary.
Stephen G. Breyer: is, what is if you're in the government, aside from well, it's a little easier.
Jeffrey P. Minear: The reason there there are several reasons for not recognizing a general constitutional standard.
Speaker: All right. And the...
Stephen G. Breyer: reason that that's wrong is because? I mean, th- the harm that it will do it other analogous situations.
Jeffrey P. Minear: The rule would, first of all, require, for instance, as the Chief Justice has pointed out, similar nerv- er knowl- service on the armed services.
Stephen G. Breyer: Right.
Jeffrey P. Minear: It also would apply to other situations that might not be documented in the record.
Speaker: So, I want an example,
Stephen G. Breyer: since you're writing the address anyway I want an example of the problem that would be caused by saying you not only have to write the address, you also have to send it certified, whether it's to dormitories, armed forces, prisoners, or anyone else in the world.
Jeffrey P. Minear: Well, I cannot say that the government cannot overcome that difficulty because it does in fact use certified mail.
William H. Rehnquist: With certified mail, you have to get a r- signature from the recipient, whereas i- with ordinary mail, th- you can put it in the slot in your mailbox.
Jeffrey P. Minear: That's correct.
Speaker: example...
David H. Souter: it be difficult if you're going to take twenty thousand dollars away from them?
Jeffrey P. Minear: Bu- Your Honor, but again, this case is on on par with other cases that involved similar amounts of money.
Speaker: over assertions.
Sandra Day O'Connor: the Third Circuit has apparently adopted a test that requires the government to show a little more than that it dropped a notice in the mail, and that, in fact, the government must show that procedures at the receiving facility, the prison, were reasonably calculated to deliver notice to the intended recipient.
Jeffrey P. Minear: Yes.
Sandra Day O'Connor: Is that a a standard that the government would find satisfactory?
Jeffrey P. Minear: We disagree with that, Your Honor, for the reasons set forth in Judge Alito's dissenting opinion on on that ground, namely, that it imposes burdens that are not necessary.
Speaker: been shown.
Anthony M. Kennedy: your argument, it seems to me, is premised on the fact that forfeiture is like an in rem proceeding and it's just different.
Jeffrey P. Minear: The reason...
Anthony M. Kennedy: No-
Speaker: that may be a a...
Anthony M. Kennedy: heroic assumption.
Speaker: I don't know of --
Anthony M. Kennedy: unavailability or the fact that the person is avoiding the process server or something like that?
Jeffrey P. Minear: I don't know of any State that allows ordinary mail.
Speaker: mail with...
Jeffrey P. Minear: return receipt re- requested.
Speaker: method were based...
Jeffrey P. Minear: on that o- on that approach.
Anthony M. Kennedy: Okay.
Jeffrey P. Minear: Well, we certainly do think it falls on the side of the th- of the line that this other c- that the other cases of this Court demarks, namely probate proceedings, tax sales, condemnation proceedings, notice forcible entry and detainer proceedings, such as which are basically e- e- ejectment proceedings.
Speaker: important policy --
John Paul Stevens: ask you this prompted by Justice Scalia's question.
Jeffrey P. Minear: I'm not aware of any special procedures that that we provide in those situations.
Speaker: For instance, if there was forfeiture --
John Paul Stevens: and I should think there a lot of mail that might addressed to a serviceman might be signed for by the mail orderly or something.
Jeffrey P. Minear: No.
Ruth Bader Ginsburg: What about the the immunity while the person there's an immunity that governs people in the military during the time.
William H. Rehnquist: The Soldier's and Sailor's Civil Relief Act.
Jeffrey P. Minear: Yes, and I'm not sure how that would apply in this situation.
Speaker: It would toll the statute...
Ruth Bader Ginsburg: of limitations because the person could assert immunity for the period that what- they're in service.
Jeffrey P. Minear: Yeah.
Speaker: [Inaudible]
Ruth Bader Ginsburg: ask you a question that puzzles me about this? The even before the current regulations, there was this special mail category and several things fell into it, including letters that the prisoner would get from the attorney.
Speaker: That's correct.
Ruth Bader Ginsburg: category called law enforcement.
Jeffrey P. Minear: I think for a short while the DEA and the FBI did follow the practice of denominating certain mails as special mail.
Speaker: BOP...
John Paul Stevens: Federal system, but the rule we're working with today would apply to State forfeitures as well, the State prisons and the like.
Jeffrey P. Minear: No, they do not, although I think that the the the Court can can safely assume that State prisons do, in fact, provide for mail delivery to their prisoners.
John Paul Stevens: Would you just comment on the suggestion that your opponent has made, in effect, that there really ought to be a special rule for people who are in the custody of the Federal Government? And I would assume with Justice Scalia that would include military personnel too.
Jeffrey P. Minear: Well, th- there's no reason to depart that's certainly the the fact that we know where the person is, certainly does dictate that we contact the person by mail, and that's inconsistent with Mullane and its progeny, that where the address is reasonably ascertainable the person should be contacted by mail.
Jeffrey P. Minear: And if it does, it doesn't really matter if he's at a location of our choosing or some other location.
Stephen G. Breyer: Is there any court action th- y- if- if you accepted your your points and said, look, they send it to the prison.
Jeffrey P. Minear: I think not under the Tort Claims Act because it does exclude intentional torts.
Speaker: problem there --
Stephen G. Breyer: type action.
Jeffrey P. Minear: Tha- under negligence? There is conceivably an an opportunity to seek damages based on negligence, although you'd have to show an absence of of due care.
Speaker: would satisfy the standard.
John Paul Stevens: position on one point.
Jeffrey P. Minear: Yes.
Antonin Scalia: Mr. Minear, am am I correct that the that the current method of simply providing written notice is you you maintain that that is method that Congress has specified in nineteen USC six sixteen oh seven A?
Jeffrey P. Minear: The method of provi- the requirement of providing written notice I believe is in eighteen eighty-one, on page three of our briefs.
Speaker: seven A. I I'm...
Jeffrey P. Minear: mistaken.
Speaker: information -- on page...
Jeffrey P. Minear: three, and the fir- at the end of the first indented paragraph.
Speaker: mail --
Jeffrey P. Minear: Shall be sent.
Antonin Scalia: Shall be sent.
Speaker: To each party --
Antonin Scalia: How how does one normally send things?
Speaker: I mean,
Jeffrey P. Minear: normally by mail, and we think that...
Speaker: it's --
Antonin Scalia: Doesn't say shall be sent by certified mail.
Jeffrey P. Minear: Yes.
Sandra Day O'Connor: How do you think the Sixth Circuit standard differs from the Third Circuit's and the Fourth's?
Jeffrey P. Minear: I think as a practical matter, Your Honor, there's primary primarily a question of the burden of proof.
Sandra Day O'Connor: Well, but here the Government is seeking to forfeit property from someone.
Jeffrey P. Minear: Well, the Government met that burden in this case, but again, we don't think that that should be the test.
David H. Souter: Mr. Minear, we have a smattering of courts of appeals cases addressing the issue that we've got today, but beyond that, I don't know how much litigation there is about this.
Jeffrey P. Minear: I don't know the answer to that, Your Honor.
Speaker: which are so easily made.
David H. Souter: that I I don't know that the that that argument really favors you.
Jeffrey P. Minear: Your Honor, I think that you know, that the Department of Justice, and the Bureau of Prisons in particular, has tried to be helpful in that regard with re- with regard to providing this types of process.
Speaker: nineteen eighty-eight when this case arose.
David H. Souter: that there can be an institutional consideration in a closed case in deciding what due process does require?
Jeffrey P. Minear: That certainly is a factor that the Court could weigh,
Speaker: but again --
Antonin Scalia: problem if we if we held the way you've asked us to hold.
William H. Rehnquist: There wouldn't be any litigation about that.
Speaker: Wouldn't be any litigation.
Jeffrey P. Minear: Well well, no.
Speaker: Bu- no, there isn't, but...
Jeffrey P. Minear: there are also State prisons that do need to determine what procedures they would follow.
Speaker: the inmate.
Antonin Scalia: it's not reasonable for the Government to assume that the State prison procedures are adequate to get mail to State prisoners.
Jeffrey P. Minear: We think it is reasonably calculated.
Speaker: Exactly, yes.
Antonin Scalia: we held that this is a reasonable sending it by mail is a reasonable way to do it, you wouldn't have any more of an institutional problem.
Jeffrey P. Minear: Well, no, we wouldn't.
Speaker: At the same --
David H. Souter: we said that because there is a gap between mail delivery to a prison and delivery to a prisoner and, for that reason, there must be some indication of the procedure for getting the mail to the prisoner, then you might have a a problem and there might be an institutional advantage in a signature rule.
Jeffrey P. Minear: Well well, that's correct.
Speaker: to the --
David H. Souter: I don't understand why it's it's intuitively obvious that ordinary mail suffices when we have a situation here which is different from the situation covered by the the ordinary mail.
Jeffrey P. Minear: Your Honor, I think what what you see here is the the proceedings below validated the fact that ordinary mail would suffice, the fact that...
Speaker: there are mail --
David H. Souter: as I understand it, did not stop with proof that the letter was mailed.
Jeffrey P. Minear: Well, perhaps the answer to your question, Your Honor, is that this Court can certainly affirm the decision below and say that the procedures below were adequate.
Antonin Scalia: Mr. Minear, are there do you know whether there are more prisoners incarcerated in prisons than there are college students living in dormitories who to whom the mail is not delivered personally or or individuals living in high rise apartment buildings where the mail is is sorted downstairs and not delivered by the by the postman to their to their own room?
Jeffrey P. Minear: I do not know the answer to that...
Speaker: Your Honor.
Antonin Scalia: all those people, just as it is for prisoners.
Jeffrey P. Minear: Yes.
Speaker: Mr. Minear --
Speaker: What about a hospital?
John Paul Stevens: mail was not always routinely delivered to prisoners.
Jeffrey P. Minear: Yes.
Speaker: again there are proce- --
John Paul Stevens: just put it on the shelf and not even give it to the prisoner and there would be no remedy at all.
Jeffrey P. Minear: Obviously, if there is if there is reason to believe by the party that's sending notice the mail will not that ordinary mailers will not suffice, then due process may require that additional steps be taken.
Ruth Bader Ginsburg: Mr. Minear, w- in the in the hospital setting, the Government has a claim against someone, knows that person is hospitalized, sends ordinary mail to the hospital for the contract claim, the tort claim, whatever.
Jeffrey P. Minear: Your Honor, I think that that it would for this reason, that if a return address is provided and the mail is not delivered by the hospital, we can expect the hospital to send the mail return it to sender.
Speaker: under an obligation at that point --
Speaker: I mea- suppose...
Ruth Bader Ginsburg: all we know is that this mail well, I think your time is up.
Jeffrey P. Minear: Okay.
Speaker: Your Honor.
William H. Rehnquist: Mr. Minear.
Allison M. Zieve: [NS] First of all, I'd like to address the the suggestion that these cases are about false claims.
Speaker: proc-
William H. Rehnquist: Ms. Zieve.
Allison M. Zieve: Thank you.
William H. Rehnquist: The case is submitted.